NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUCE WARREN CREAMER,                           No. 16-17220

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00916-DAD-EPG

 v.
                                                MEMORANDUM*
CITY OF TULARE, a Municipal
Corporation and a Common Law City; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Bruce Warren Creamer appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various federal and state law

violations. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

      Because Creamer has failed to address on appeal how the district court erred

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in dismissing his action, Creamer has waived his challenge to the district court’s

dismissal for failure to state a claim. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief are

deemed waived.”).

        We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

        We do not consider issues raised by Creamer in his brief that are not

supported by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1992).

        We reject as unsupported by the record Creamer’s contentions of judicial

bias.

        AFFIRMED.




                                           2                                    16-17220